350 F.Supp.2d 1161 (2004)
FORMER EMPLOYEES OF GETRONICS WANG CO., LLC Plaintiffs,
v.
Elaine L. CHAO, United States Secretary of Labor, Defendant.
SLIP OP.04-126, Court No.03-00529.
United States Court of International Trade.
October 4, 2004.
Edward Earlton Dollar, Cary, Dollar & MacNeil, LLP, Brea, CA, for Plaintiff.
Stephen Carl Tosini, Washington, DC, for Defendant.

JUDGMENT ORDER
CARMAN, Judge.
Upon consideration of the United States Department of Labor's determination in Getronics Wang Company, LLC, Valley *1162 View, OH; Notice of Revised Determination on Remand, 69 Fed.Reg. 20,643 (April 16, 2004), issued in response to this Court's order of March 31, 2004, Former Employees of Getronics Wang Co., LLC v. Chao, No. 03-00529 (CIT 2004) (order granting voluntary remand), Plaintiffs' letter to Court dated September 27, 2004, advising this Court that Plaintiffs accepted Department of Labor's remand determination and settlement documents have been signed, and all other pertinent papers, it is hereby
ORDERED that the Department of Labor's determination is affirmed; and it is further
ORDERED that all issues before the Court having been resolved, this case is dismissed.